Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee (US2016/0182009 A1).

In regards to claims 1, 4, 8 and 9, Bhattacharjee teaches in Fig. 7 a laterally excited bulk acoustic wave device comprising: 
A first solid acoustic mirror (16A); 
A second solid acoustic mirror (16B); 
A piezoelectric layer (12) positioned between the first solid acoustic mirror and the second solid acoustic mirror; 
An interdigital transducer electrode (38 and 40) on the piezoelectric layer, the interdigital transducer electrode arranged to laterally excite a bulk acoustic wave, the first solid acoustic mirror and the second solid acoustic mirror arranged to confine acoustic energy of the bulk acoustic wave; and 
A support substrate (28) arranged below the first solid acoustic mirror.
Based on Paragraph [0070], the piezoelectric layer is made from a lithium niobate or aluminum nitride layer.
Based on Paragraph [0068], the first and second acoustic mirrors are Bragg mirrors which comprises alternating silicon dioxide and tungsten layers. Since silicon dioxide and tungsten both have a higher thermal conductivity than the piezoelectric layer, the first solid acoustic mirror will necessarily draw heat associated with the bulk acoustic wave through the first solid acoustic mirror to the substrate. 
claim 3, the first solid acoustic mirror (16A) will inherently confine acoustic energy such that the support substrate is free from acoustic energy during operation of the laterally excited bulk acoustic wave device (i.e. designated purpose of an acoustic mirror below an acoustic wave resonator).
In regards to claim 5, since the first solid acoustic mirror (16A) is Bragg reflector having a plurality of alternating high and low impedance layers, the examiner takes the position that after the acoustic energy travel through one set of high/low impedance layers, the following set of high/low impedance layer will be mostly free of acoustic energy during operation.
In regards to claim 6, Bhattacharjee teaches in Paragraph [0069], that the high impedance layers of the first and second solid acoustic mirror have a thickness of 0.25λ to 0.5λ, λ being a wavelength of the longitudinal wave.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (US2016/0182009 A1) in view of Ylilammi et al. (US2020/0083860 A1).

	As disclosed above, Bhattacharjee teaches the claimed invention as recited in claim 1. Bhattacharjee does not teach: in regards to claim 10, wherein the laterally excited bulk acoustic wave device has a resonant frequency in a range of 4.5 gigahertz to 10 gigahertz; and in regards to claim 11,  wherein the laterally excited bulk acoustic wave device has a resonant frequency in a range of 10 gigahertz to 25 gigahertz



	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Bhattacharjee and have designed the laterally excited bulk acoustic wave device to have a resonant frequency in the 10 gigahertz range because such a modification would have been a well-known in the art design consideration based on a desired filter characteristic in which 10 gigahertz is an appropriate resonant frequency for a laterally excited bulk acoustic wave resonator as exemplary taught by Ylilammi et al. (see Paragraph [0067]).

Allowable Subject Matter

Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 12-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Bhattacharjee as discussed above. However Bhattacharjee does not teach: in regards to claims 2 and 12, a second substrate configured to dissipate heat associated with the bulk acoustic wave, the first solid acoustic mirror and the second solid acoustic mirror both being positioned between the support substrate and the second substrate; in regards to claim 7, wherein the piezoelectric layer has a thickness in a range of 0.2 micrometers to 0.4 micrometers; and in regards to claim 15, a second support substrate positioned on the first laterally excited bulk acoustic wave stack, a second laterally excited bulk acoustic wave stack on the second support substrate, and a solid acoustic mirror positioned between the second piezoelectric layer and the second support substrate.  claims 13, 14 and 16-20 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843